Appellant was convicted of the offense of unlawfully possessing whisky.
In overruling the motion to set aside the verdict of the jury, the trial court made use of the following language, to wit:
"The defendant insists that there was not enough evidence to sustain the verdict of the jury. The State's testimony showed that the defendant was seen by the officers at the rear of his home which was in the county out from Florence with a five gallon jacket can in his hands and that he placed the can down on the ground and that the officers thereupon approached the place and found the can there with the intoxicating liquors in it.
"The defendant insists that it was the property of some one else whom he did not name. The Court feels that this made a jury question and that no prejudicial error to the defendant occurred on the trial of the cause."
We have carefully examined the record, including the bill of exceptions, and find ourselves in agreement with the expressions used by the trial judge. No more needs to be said.
The judgment is affirmed.
Affirmed.